GAUD WELL, Circuit Judge
(dissenting). It is stated in the opinion of the court that “in the complaint upon which the action was tried there were two counts. * * * The first count charged that these damages were inflicted by the negligence of the company in constructing and repairing its cattle pens, and the second charged that they were inflicted by the negligence of the company in running its engine upon the cattle after they had escaped from the pens.” It is necessarily implied in this statement that the plaintiff, by his own volition, stated his cause of action in two counts. But the record in the case discloses that he did nothing of the kind. More than seven years ago the plaintiff’s assignor delivered to the defendant railroad company 150 head of cattle for shipment over its road. The company placed the cattle in one of its cattle pens for shipment, from which they escaped during the night by reason of the fence around the pen being old, rotten, and defective. It is the view of the majority of the court that the company was negligent in putting the cattle into a pen so defectively fenced, and that it is liable for the cattle that escaped from the pen, and which, by reason of such escape, were lost to the plaintiff.
The original complaint counted on the foregoing facts, and alleged that when near the pen from which the cattle escaped, and immediately after their escape, “a locomotive engine and train of cars ran into, against, and over a large number of the said cattle, and killed of them nineteen head, of the value of $475, and scattered and dispersed) others of said cattle, so that forty head thereof have been totally lost to the plaintiff, which were .of the value of $1,000.” This complaint stated but a single cause of action, namely, the loss of the 40 head of cattle by reason of their escape from a defective stock pen. The statement was incidentally made that, of the 40 head lost, 19 head were run over by a locomotive engine while fleeing from the pen and in close proximity, to it, and the remainder of the 40 head continued their flight out onto the plains, and were lost.'
Obviously, an allegation that the 40 head of cattle were lost to the plaintiff by reason of their escape from the shipping pen would have constituted a good complaint. But seizing upon the incidental and wholly immaterial statement of what happened to the cattle after their escape from the shipping pen, which prevented the plaintiff 'from recovering them, the defendant’s attorney flooded the court,with *365demurrers, ano motions for a more specific statement of the cause of action, and for a separate statement of the causes of action, and with numerous other frivolous and nameless motions, until the court, to obtain surcease from this flood of trash, required the plaintiff to divide his single cause of action into two, one paragraph counting on the cattle that were killed by the locomotive engine in their flight from the pen, and the second counting on the cattle that were not killed by the locomotive engine, but continued their flight onto the plains and were never recovered. After thus coercing the plaintiff to state in a separate paragraph the number of cattle killed by the locomotive engine as they fled from the pen, the defendant then insisted the plaintiff must show these cattle were killed through the negligent management of its locomotive engine, and that as to these cattle the plaintiff must rest alone upon that claim of negligence; thus ignoring the plain and obvious fact that it was the defendant's negligence in allowing the cattle to escape from tile pen and get on the railroad track that was the proximal e cause of the loss, and that their death on the railroad track was due to this proximate cause, and that it was therefore wholly immaterial to the plaintiff’s right of recovery how the defendant’s engine that ran over the cattle after their escape from the pen was managed. After inducing the court erroneously to compel the plaintiff against his protest to split his single cause of action into two, another shower of frivolous demurrers and motions was rained down upon the court; among them, a motion that the plaintiff be compelled to elect upon which, of the two causes of action he would stand. Against this extremely erroneous ruling of the trial court the plaintiff was remediless. He could not take an appeal from the order requiring him to change the statement of his cause of action, because it was not a final judgment. He wTas therefore compelled to fry the ease upon the statement of his cause of action framed, in effect, by the defendant to defeat the ends of justice. The defendant now seeks to saddle upon the plaintiff the consequences of an error procured and brought about by its own action. By the quibbling methods mentioned, the proper characterization of which would justify the use of very strong adjectives, the defendant succeeded in delaying the trial of the case for nearly four years. When the case was Anally tried, the jury was required to return two verdicts, — one for the cattle killed by the locomotive engine, and one for the cattle that continued their flight onto the plains and were lost. The jury returned verdicts as follows: “Por thirty-seven head of cattle never recovered, but not killed by the train, at $12.50 per head, amounting'to $462.50;” “for nineteen cattle killed by train, at $25.00 per head, amounting to $475.” In all common sense and rea-" son, there never was but one cause of action in this case; that was for the cattle lost, no matter how, by reason of their escape from the defective cattle j>en. The division of this single cause of action into two was brought about by the persistent efforts of the defendant, and is therefore an error from which it can reap no benefit. It invited the error- against the protest of the plaintiff, and no party can take advantage of an error he himself invites and procures to be committed. New York El. R. Co. v. Fifth Nat. Bank, 135 U. S. 432, 441, 10 *366Sup. Ct. 743, 34 L. Ed. 231, and cases there cited; Railway Co. v. Harris, 27 U. S. App. 450, 457, 12 C. C. A. 598, 63 Fed. 800, and cases there cited.
It must be conceded that, if none of the cattle that escaped from the pen had been killed by the defendant’s locomotive engine, it would have been liable for all that were lost by reason of such escape, — all that were lost as the proximate cause of the escape from the pen. Upon what principle, then, can the company be relieved from this liability by showing that in their flight from the pen, and immediately after their escape therefrom, and by reason thereof, the cattle ran “upon the company’s track, and were killed by one of its locomotive engines, without any negligence in the management of the locomotive? The plaintiff brought his action properly, namely, for the loss of the cattle resulting from their escape from the cattle pen through the negligence of tlie defendant.. The manner of their death, or loss after their escape from the pen, so be it that it was a result of that negligent escape, is wholly immaterial. Some may have run upon the railroad track, and been killed by a moving locomotive; some may have run into a wire fence, and been killed; and some may have continued their flight upon the plains, and never been recovered. But in each case their loss to the plaintiff was the result of the defective pen; that was the proximate cause of the loss of all the cattle that were lost. The first complaint which is in the record counted on this state of the case. The escape of the cattle from the pen was so clearly' and obviously the proximate cause of their loss to the plaintiff that the question should not havé been submitted to the jury. The verdict of the jury expressed a just and the proper result, and was clearly the only verdict possible, if the case had been tried, as it should have been, on the plaintiff’s complaint, instead of on one framed for him by the defendant. The question of the sufficiency of the evidence. to support the finding as to the number of cattle that fled out upon the plains and were lost ought to be regarded as settled after the jury that tried the case, the trial judge, and an appellate court of three judges have concurred in its sufficiency. It is a well-settled rule, essential to a fair and just administration of justice, that where, from a view of the whole record, it is apparent that justice lias been done,', an appellate court will not reverse the judgment for mere formal defects. Lancaster v. Collins, 115 U. S. 222, 227, 6 Sup. Ct. 33, 29 L. Ed. 373, and cases there cited. “When it is manifest that the judgment is right on the whole record, the judgment will be affirmed, notwithstanding error in the proceedings.” Vaughan v. Daniels, 98 Mo. 230, 11 S. W. 573; Fairbanks v. Long, 91 Mo. 628, 4 S. W. 499. Much more is this the rule where, as in this case, the error in the proceedings complained of is the result of the action of the party complaining of those proceedings. “When the judgment is for the right party it will not be reversed for any error of law' attributable to the complaining party’s action.” Fairbanks v. Long, 91 Mo. 628, 4 S. W. 499; Noble v. Blount, 77 Mo. 239; Holmes v. Braidwood, 82 Mo. 617. “A party shall not tread back, and trip up the heels of the plaintiff on a defect which he himself invited.” Holmes v. Braidwood, 82 Mo. 617. “A party will not be heard to complain of *367an error adopted bv the (rial court at his request.” Price v. Town of Breckenridge, 92 Mo. 387, 5 S. W. 22.
The only question of law in the case from the beginning to the end, worthy of the attention of the court, was whether the company was bound to provide a reasonably safe shipping pen for the cattle, and was liable for the damage resulting from the neglect of that duty. By means of the groundless quibbles mentioned, the defendant has protracted this simple case for seven years, and the plaintiff is now told at the end of that time that he can have nothing for the cattle that escaped and were killed by the locomotive engine, as they were running from the pen, because that was not negligently managed. To that: he naturally returns the answer: “I sued for the loss of my cattle resulting from their escape from the shipping pen by reason of the defendant’s negligence in not maintaining a reasonably safe and sufficient fence around the pen, and I neither know nor care whether the defendant’s locomotive engine which killed some of them as they lied from the pen was well or ill managed. Their escape from the pen was the proximate cause of their loss to me, and it is for that J sued. The statement in the pleadings to the contrary of this was compelled by an order of the court: made on the defendant’s motion, and against: my protest, and for that: reason cannot operate to my prejudice.” This plea is not answered in the majority opinion, and cannot: be answered. The result reached by the court- is not right or just. It: rewards a species of practice intended to delay and defeat the ends of justice. It is, in a word, a travesty on justice. Moreover, under the Arkansas Code of Practice which is in force in the Indian Territory, it is well settled that, if the proofs warrant the verdict, the judgment will not be set aside or reversed, but the complaint will be treated and considered as amended to conform to the proofs. In Davis v. Goodman, 62 Ark. 262, 35 S. W. 231, Chief Justice Bunn, delivering the unanimous judgment of the court, said: “But, according to a uniform holding of this court, the trial court’s findings and judgment will not: be reversed, when they are in conformity to.the evidence in the case, notwithstanding the pleadings fall short of the facts in evidence; for in such case the pleadings will be considered as amended to suit the facts.” And see, to the same effect. Keener v. Baker, 35 C. C. A. 350. 93 Fed. 377; Railway Co. v. Harper, 44 Ark. 527; Railway Co. v. Triplett, 54 Ark. 289, 305, 15 S. W. 831, 16 S. W. 266. But here there is a perfectly good complaint in the record to which the evidence can be referred. But, clearly, the reversal of the judgment of the lower court should be accompanied by an instruction to the trial court to permit the plaintiff, if so advised, to state his cause of action in a single count based on the loss of the cattle by reason of their escape from the defectively fenced cattle pen, as was done in the original complaint, and requiring the defendant"to plead to the merits of such complaint, for, judging from the disclosures of the record before ns, in no other way will the merits of the case be reached during the lifetime of any of the natural persons connected with it. The railroad company, being exempt from the natural law of mortality, will alone see the end of the case. The judgment .of the United states court of appeals in the Indian Territory (49 S. W. 41) should be affirmed.